

Exhibit 10.1
 
EXECUTION VERSION


 
Support/Voting Agreement
 
 
 
L’Air Liquide, S.A.
75, quai d’Orsay
75007 Paris, France
December 17, 2015
Re: Amended & Restated Support/Voting Agreement
Ladies & Gentlemen:
 
This letter agreement amends and restates the Support/Voting Agreement, dated as
of November 17, 2015, by and among L’Air Liquide, a société anonyme organized
under the laws of France (“ Parent ”), Peter McCausland and Bonnie McCausland
(the “ Original Support Agreement ”). The purpose of this amendment and
restatement of the Original Support Agreement is (a) to permit the transfer by
Peter McCausland and Bonnie McCausland to The McCausland Foundation, a
Pennsylvania nonprofit corporation of up to 1,000,000 shares of common stock of
Airgas, Inc., a Delaware corporation (the “ Company ”) that were subject to the
Original Support Agreement (such shares, the “ Foundation Shares ”) and (b) to
add and make subject to this letter agreement the undersigned parties who were
not subject to the Original Support Agreement. It is agreed that (i) the
Foundation Shares shall not be considered Shares (as defined below) or be
subject to any restriction under this letter agreement and (ii) the transfer of
the Foundation Shares to The McCausland Foundation shall not be deemed a breach
of this letter agreement or the Original Support Agreement.
 
Each of the parties set forth on Schedule I annexed hereto (each a “ Stockholder
”) understands that Parent, AL Acquisition Corporation, a Delaware corporation
and an indirect wholly owned subsidiary of Parent (“ Merger Sub ”), and the
Company have entered into an Agreement and Plan of Merger, dated as of November
17, 2015 (the “ Merger Agreement ”), providing for, among other things, the
merger of Merger Sub with and into the Company (the “ Merger ”), with the
Company to survive the Merger as a wholly owned subsidiary of Parent, upon the
terms and subject to the conditions set forth in the Merger Agreement.
Capitalized terms not defined in this letter agreement shall have the meaning
assigned to them in the Merger Agreement.
 
Each Stockholder confirms its agreement as follows:
 
1.
Each Stockholder represents, warrants and agrees that Schedule I annexed hereto
sets forth the shares of the common stock of the Company of which the
Stockholder or any of its controlled affiliates (its “ Controlled Affiliates ”;
“controlled” and “affiliate” as defined under the Securities Exchange Act of
1934, as amended) is the record or beneficial owner (the “ Shares ”) and that
the Stockholder and its Controlled Affiliates are on the date hereof the lawful
owners of the number of Shares set forth in Schedule I, free and clear of all
liens, charges, encumbrances, voting agreements and commitments of every kind,
except, in each case, as disclosed in Schedule I. Except for the Shares set
forth in Schedule I, as of the date hereof, neither a Stockholder nor any of



 






--------------------------------------------------------------------------------





 

 
 
its Controlled Affiliates own or hold any rights to acquire any additional
shares of the capital stock of the Company (other than pursuant to any Company
Benefit Plan) or any interest therein or any voting rights with respect to any
additional shares.



 
2.
Each Stockholder agrees that during the term of this letter agreement it will
not, will not permit any company, trust or other entity controlled by the
Stockholder to, and will not permit any of its Controlled Affiliates to,
contract to sell, sell or otherwise transfer or dispose of any of the Shares or
any interest therein or securities convertible thereinto or any voting rights
with respect thereto (a “ Transfer ”), other than (i) any Transfer made solely
for estate planning purposes or to a charitable institution solely for
philanthropic purposes or any Transfer among Stockholders, but only if, prior to
the effectiveness of such Transfer, the transferee, to the extent not already
bound, agrees in writing to be bound by all of the terms of this letter
agreement (ii) pursuant to the Merger, (iii) with Parent’s prior written
consent, (iv) any Transfer as a result of the foreclosure or other action taken
by the pledgee with respect to such Shares pursuant to a share pledge disclosed
in Schedule I or (v) to the extent contractually required (A) in the case of
Peter McCausland or Bonnie McCausland, as of the time immediately preceding the
execution of the Original Support Agreement, or (B) in the case of any other
Stockholder, as of the time immediately preceding the execution of this letter
agreement, in each case, to the extent such contractual requirement is disclosed
in Schedule I.



 
3.
During the term of this letter agreement, each Stockholder agrees that all of
the Shares beneficially owned by the Stockholder or its Controlled Affiliates
(except, in each case, Shares subject to an unexercised Company Option), or over
which the Stockholder or any of its Controlled Affiliates has voting power or
control, directly or indirectly (including any common shares of the Company
acquired after the date hereof), at the record date for any meeting of
stockholders of the Company called to consider and vote to adopt the Merger
Agreement and/or approve the Merger and the other transactions contemplated by
the Merger Agreement and/or any Company Takeover Proposal will be voted by the
Stockholder or its Controlled Affiliates (i) in favor of the adoption of the
Merger Agreement and approval the Merger and the other transactions contemplated
by the Merger Agreement, (ii) in favor of any proposal to adjourn a meeting of
the stockholders of the Company to solicit additional proxies to be voted in
favor of the adoption of the Merger Agreement and approval the Merger and the
other transactions contemplated by the Merger Agreement, (iii) against any
Company Takeover Proposal, and (iv) against any other action, agreement or
transaction that is intended to, or could reasonably be expected to, materially
impede the Merger and the other transactions contemplated by the Merger
Agreement.



 
4.
During the term of this letter agreement, each Stockholder (solely in its, his
or her capacity as a stockholder of the Company) shall not, shall cause each of



-2-






--------------------------------------------------------------------------------





 

 
 
its, his or her Controlled Affiliates not to, and shall use reasonable best
efforts to cause its, his or her Representatives not to, directly or indirectly,
(i) knowingly solicit, initiate, encourage or facilitate any inquiries
regarding, or the making of any proposal or offer that constitutes a Company
Takeover Proposal, (ii) engage in, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any other person any
information in connection with or for the purpose of encouraging or facilitating
a Company Takeover Proposal (other than, solely in response to an unsolicited
inquiry, to ascertain facts from the person making such Company Takeover
Proposal for the sole purpose of allowing the Company Board of Directors to
inform itself about Company Takeover Proposal and the person that made it and to
refer the inquiring person to this Section 4 and/or Section 5.3 of the Merger
Agreement and to limit its, his or her conversation or other communication
exclusively to such referral and such ascertaining of facts). Notwithstanding
the foregoing, nothing herein shall prevent any Stockholder or any
Representative of any Stockholder from (a) acting in his capacity as an officer
or director of the Company or from taking or participating in any action
otherwise precluded pursuant to this letter agreement that such person is
entitled to take pursuant to the Merger Agreement in his capacity as an officer
or director of the Company or (b) engaging in, or otherwise participating, in
discussions or negotiations with the person making such Company Takeover
Proposal and its Representatives regarding entering into a voting and support
agreement or similar agreement with respect to such Company Takeover Proposal if
(x) prior to such discussions or negotiations, the Company determines pursuant
to Section 5.3(c) of the Merger Agreement that a Company Takeover Proposal
constitutes or would reasonably be expected to lead to a Company Superior
Proposal and (y) during the course of any discussions or negotiations between
the Stockholder and any such person, the Company does not materially breach the
obligations applicable to the Company and its Representatives set forth in
Section 5.3 of the Merger Agreement. Without limiting any remedies available to
Parent under the Merger Agreement, it is acknowledged and agreed that no
Stockholder shall have any liability for a violation of this Section 4.



 
5.
Each Stockholder has all necessary power and authority to enter into this letter
agreement. Assuming that this letter agreement is a legal, valid and binding
agreement of Parent and each other Stockholder, this letter agreement is the
legal, valid and binding agreement of each Stockholder, and is enforceable
against each Stockholder in accordance with its terms.



 
6.
Each Stockholder agrees that damages are an inadequate remedy for the breach by
the Stockholder of any term or condition of this letter agreement and that
Parent shall be entitled to a temporary restraining order and preliminary and
permanent injunctive relief in order to enforce the agreements herein.



-3-






--------------------------------------------------------------------------------





 
 
7.
Except to the extent that the laws of the jurisdiction of organization of any
party hereto, or any other jurisdiction, are mandatorily applicable to matters
arising under or in connection with this letter agreement, this letter agreement
shall be governed by the laws of the State of Delaware. All actions and
proceedings arising out of or relating to this letter agreement shall be heard
and determined in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware).



 
8.
Each of the parties hereto irrevocably submits to the personal jurisdiction of
the aforesaid courts for the purpose of any action or proceeding arising out of
or relating to this letter agreement and agrees that it will not bring any
action relating to this letter agreement in any court other than the aforesaid
courts. Nothing in this Section 8 shall affect the right of any party hereto to
serve legal process in any other manner permitted by law.



 
9.
This letter agreement constitutes the entire agreement among the parties hereto
with respect to the matters covered hereby and supersedes all prior agreements,
understandings or representations among the parties written or oral, with
respect to the subject matter hereof.



 
10.
This letter agreement may be executed in two or more counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy, electronic delivery or otherwise) to the other parties. Signatures to
this letter agreement transmitted by facsimile transmission, by electronic mail
in “portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a document
will have the same effect as physical delivery of the paper document bearing the
original signature.

 
This letter agreement shall terminate automatically without any further action
by any party hereto upon the earlier of (i) the date on which the Merger
Agreement is terminated and (ii) the Effective Time.
 
Please confirm that the foregoing correctly states the understanding among the
parties by signing and returning a counterpart hereof.
 
[ Remainder of page left intentionally blank; signature page follows]
 
 
 
-4-








--------------------------------------------------------------------------------





 

 


 
Very truly yours,
 
 
 
 
 
By: /s/ Peter McCausland                        
 
      Name: Peter McCausland
 
 
 
 
 
By: /s/ Bonnie McCausland                      
 
      Name: Bonnie McCausland



 
 
 
                                                                


 
 
 


[Signature page to the Amended and Restated Voting/Support Agreement]






--------------------------------------------------------------------------------





 

 
 
 
Very truly yours,
 
 
 
 
 
1996 TRUST (EXEMPT) OF PETER MCCAUSLAND, By its Trustees
 
 
 
/s/ Christopher H. Gadsden
 
Christopher H. Gadsden
 
 
 
 
 
/s/ Dorothy A. Lacy
 
Dorothy A. Lacy

 


 
 
 


 
 
 


 
[Signature page to the Amended and Restated Voting/Support Agreement]






--------------------------------------------------------------------------------





 

 
 
 
 
Very truly yours,
 
 
 
 
 
1996 TRUST (NON-EXEMPT) OF PETER MCCAUSLAND, By its Trustees
 
 
 
/s/ Christopher H. Gadsden
 
Christopher H. Gadsden
 
 
 
 
 
/s/ Dorothy A. Lacy
 
Dorothy A. Lacy

 


 
 
 


 
[Signature page to the Amended and Restated Voting/Support Agreement]






--------------------------------------------------------------------------------





 

 
 
Very truly yours,
 
 
 
 
 
REVOCABLE TRUST OF CHRISTOPHER F. MCCAUSLAND, By its Trustees
 
 
 
/s/ Christopher F. McCausland
 
Christopher F. McCausland
 
 
 
 
 
/s/ Christopher H. Gadsden
 
Christopher H. Gadsden
 
 
 
 
 
/s/ Dorothy A. Lacy
 
Dorothy A. Lacy

 




 


 
 
[Signature page to the Amended and Restated Voting/Support Agreement]






--------------------------------------------------------------------------------





 

 
 
 
Very truly yours,
 
 
 
 
 
REVOCABLE TRUST OF ELIZABETH MCCAUSLAND, By its Trustees
 
 
 
/s/ Elizabeth M. Salata
 
Elizabeth M. Salata
 
 
 
 
 
/s/ Christopher H. Gadsden
 
Christopher H. Gadsden
 
 
 
 
 
/s/ Dorothy A. Lacy
 
Dorothy A. Lacy



 
 
 
 
 
[Signature page to the Amended and Restated Voting/Support Agreement]






--------------------------------------------------------------------------------





 

 
Confirmed on the date
first above written.
 
L’AIR LIQUIDE, S.A.
 
 
 
By: /s/ Benoît Potier                    
Name:
Title:
[Signature page to the Amended and Restated Voting/Support Agreement]






--------------------------------------------------------------------------------





 

Schedule I
Stock Ownership
 
 
As of November 30, 2015
 
 
Stockholder
Number of Shares
Peter McCausland
567,564*
Bonnie McCausland
501,500*
Peter McCausland and Bonnie McCausland jointly
4,629,535 *†
1996 Trust (Exempt) of Peter McCausland
281,006
1996 Trust (Non-Exempt) of Peter McCausland
532,014
Revocable Trust of Christopher F. McCausland
113,578
Revocable Trust of Elizabeth McCausland
110,778

 
* Certain of such shares are pledged as collateral for a $150 million line of
credit.
† Does not include 1,000,000 shares that constitute the Foundation Shares.
 
 
 



